Citation Nr: 0414130	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  96-03 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for right 
patellofemoral pain syndrome, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for left 
patellofemoral pain syndrome, currently evaluated as 20 
percent disabling.

3.  Entitlement to service connection for disabilities of the 
wrists, hands, shoulders, back, and hips, to include as 
secondary to the veteran's service-connected knee disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota in December 1995 and by the 
Milwaukee, Wisconsin VARO in March 2003.  The Board remanded 
this case back to the RO in December 2000.

In her December 2003 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  She withdrew this 
request through a March 2004 statement from her 
representative, however.  See 38 C.F.R. § 20.704(e).

The claim of entitlement to service connection for 
disabilities of the wrists, hands, shoulders, back, and hips, 
to include as secondary to her service-connected knee 
disorders, will be addressed in the REMAND section of this 
decision.  Accordingly, this appeal is, in part, REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, and VA will notify the veteran if further action is 
required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.
 
2.  The veteran's service-connected right knee disorder is no 
more than moderately disabling, with a positive patellar 
grind test, subjective complaints of pain, and minimal 
limitation of flexion.

3.   The veteran's service-connected left knee disorder is no 
more than moderately disabling, with a positive patellar 
grind test, subjective complaints of pain, and minimal 
limitation of flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for right patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2003).

2.  The criteria for an evaluation in excess of 20 percent 
for left patellofemoral pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained records of reported 
medical treatment and afforded the veteran a comprehensive VA 
examination in March 2003.  The Board notes that the veteran 
did not respond to a June 2001 RO letter requesting release 
forms for several private treatment providers.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist 
is not a "one-way street").  

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate her claim 
has been met.  The RO informed her of the need for such 
evidence in an April 2003 Supplemental Statement of the Case.  
The provisions of 38 C.F.R. § 3.159, concerning which portion 
of that evidence (if any) was to be provided by her and which 
portion VA would attempt to obtain on her behalf, were 
included in this issuance.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA is in disagreement with the holding of this 
decision and is seeking further review of this matter.

The Board is aware that the appealed rating decision preceded 
the RO's April 2003 Supplemental Statement of the Case, which 
included the provisions of 38 C.F.R. § 3.159.  In that sense, 
this case does not conform to the holding in Pelegrini.  
However, the RO subsequently readjudicated the appellant's 
claims in an October 2003 Statement of the Case.  To remand 
this case back to the RO at this time for a further 
readjudication under the VCAA would therefore serve no 
purpose other than to further delay this case.  As such, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case constitutes harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In an August 1979 rating decision, the Denver, Colorado VARO 
granted service connection for bilateral chondromalacia on 
the basis of treatment for this disorder during service.  A 
single zero percent evaluation was assigned, effective from 
May 1979.  In a March 1993 rating decision, the Sioux Falls, 
South Dakota VARO assigned separate 10 percent evaluations 
for the veteran's knee disorders, effective from March 1992, 
on the basis of examination findings showing crepitation and 
tenderness with palpation of both knees.  The Sioux Falls 
VARO further increased these evaluations to 20 percent, 
effective from March 1993, in an October 1993 rating decision 
on the basis of VA medical records showing the use of 
prosthetic devices.  The 20 percent evaluations have since 
remained in effect and are at issue in this case.

During her March 2003 VA orthopedic examination, the veteran 
reported weakness and redness of the knees and noted that she 
used both an electric scooter and a walker to prevent falls.  
The examiner noted medial joint line tenderness bilaterally, 
with complaints of pain with moderate palpation of the joint 
line and with manipulation of the patella.  The patella did 
not show excessive mobility and tracked well.  There was 
positive patellar grind bilaterally, with no apparent 
weakness of knee flexors or extensors.  Range of motion 
testing revealed flexion to 120 degrees and extension to zero 
degrees bilaterally.  X-rays revealed a normal left knee and 
a very mild tibial valgus deformity of the right knee.  The 
examiner diagnosed bilateral patellofemoral syndrome and 
noted that there was no objective evidence of instability, 
notwithstanding the veteran's complaints of frequent falls 
and an inability to walk.

The RO has evaluated the veteran's knee disorders separately 
at the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Under this section, moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  A 30 percent evaluation is in order in 
cases of severe recurrent subluxation or lateral instability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the veteran's March 2003 VA examination 
revealed no instability and minimal limitation of flexion, 
with the most notable symptoms being a positive patellar 
grind test and subjective complaints of pain.  The overall 
disability picture for both knees is therefore no more than 
moderate in degree, and there is no basis for evaluations in 
excess of 20 percent under Diagnostic Code 5257 as a 
consequence.

The Board has also considered the potential applicability of 
other diagnostic code sections.  However, there is no 
evidence of ankylosis of either knee (Diagnostic Code 5256).  
Furthermore, there is no evidence of flexion limited to 15 
degrees (the criteria for a 30 percent evaluation under 
Diagnostic Code 5260) or extension limited to 20 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5261).  Additionally, the evidence of record does not show 
that the veteran has both arthritis and instability of the 
knees.  Accordingly, separate evaluations for such symptoms 
are not warranted in this case.  See VAOPGCPREC 23-97 (July 
1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).

Overall, the preponderance of the evidence is against the 
veteran's claims for increased evaluations for her right and 
left knee disorders, and these claims must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected knee disorders have markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for right 
patellofemoral pain syndrome, currently evaluated as 20 
percent disabling, is denied.

The claim of entitlement to an increased evaluation for left 
patellofemoral pain syndrome, currently evaluated as 20 
percent disabling, is denied.


REMAND

In its December 2000 remand, the Board requested a VA 
examination to determine whether the veteran's claimed 
disabilities of the wrists, hands, shoulders, back, and hips 
were etiologically related to either service or her service-
connected knee disorders.  The veteran was afforded a VA 
examination in March 2003; the report of this examination 
contains an opinion as to the existence of a relationship 
between the claimed disorders and her service-connected knee 
disorders, but no opinion was provided as to the existence of 
a relationship between the claimed disorders and service.  
The absence of such an opinion is particularly glaring given 
that the veteran was treated for left hip and back 
symptomatology during service.

The Court has held that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Given the absence of full compliance with the 
December 2000 remand orders, a more comprehensive examination 
addressing the etiology of the veteran's claimed disorders is 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify her of the type of evidence that 
VA will seek to provide, inform her of 
the type of evidence that she is expected 
to provide, and request that she provide 
any and all relevant evidence currently 
in her possession.  

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the nature and etiology of her claimed 
disabilities of the wrists, hands, 
shoulders, back, and hips.  The examiner 
should be requested to review the 
veteran's entire claims file in 
conjunction with the examination.  Based 
on the claims file review and the results 
of the examination, and for each of the 
veteran's claimed disorders, the examiner 
is requested to provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's disorders 
are etiologically related to either: (1) 
service, or (2) her service-connected 
knee disorders.  All opinions provided by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for disabilities of 
the wrists, hands, shoulders, back, and 
hips, to include as secondary to her 
service-connected knee disorders.  If the 
determination of this claim remains in 
any way unfavorable to the veteran, the 
RO should furnish her with a Supplemental 
Statement of the Case (with the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford her a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



